 



Exhibit 10.1
PURCHASE/SALE AGREEMENT
Agreement made this May 5, 2006 (the “Effective Date”) by and among Harris
Interactive, Inc., a Delaware corporation with a place of business at 135
Corporate Woods, Rochester, New York, 14623-1457 (“Harris”); Charles J. Fombrun
who resides at 350 W 50th Street, New York, NY 10019 (“Fombrun”), Reputation
Institute, Inc., a Delaware corporation with a place of business at 62 William
Street New York, NY 10005 and Reputation Institute LLC, a Delaware limited
liability company with a place of business at 62 William Street, New York, NY
10019 (Reputation Institute, Inc. and Reputation Institute LLC being referred to
jointly and severally as “Reputation Institute”).
BACKGROUND
     Harris and Fombrun executed a “Strategic Alliance Agreement” dated
November 15, 1999 (the “Harris/Fombrun Agreement”) for the purpose of
memorializing the terms and conditions under which they would create and promote
the standardized measurement of corporate reputation known as the
“Harris/Fombrun Reputation Quotient.” The parties therein acknowledged that the
standard measurement tool is a joint work of authorship by Harris and Fombrun
and all rights thereto belong jointly to Harris and Fombrun.
     Harris and Reputation Institute executed a separate “Strategic Alliance
Agreement” dated November 15, 1999 (the “Harris/Reputation Institute Agreement”)
setting forth the terms and conditions under which Reputation Institute would be
permitted to use the “Harris/Fombrun Reputation Quotient.”
     The parties hereto have agreed to resolve certain disagreements which have
arisen between and among them and, in addition, Fombrun has agreed to sell to
Harris, and Harris has agreed to purchase from Fombrun, all of Fombrun’s right,
title and interest in the “Harris/Fombrun Reputation Quotient” and every
corporate measurement tool to which that trademark refers or has referred, all
pursuant to the terms and conditions set forth hereinafter.
     IN CONSIDERATION of the foregoing, which is hereby made a part of this
Agreement, and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties agree as follows.
     1. Definitions.
          1.1 “Controls” (including the terms “Controlled By” or “Under Common
Control”) shall mean but not be limited to the ownership of ten percent (10%) or
more of the outstanding shares of capital stock of any corporation having voting
power for the election of directors, whether or not at the same time stock of
any other class or classes has or might have voting power by reason of the
happening of any contingency, or ownership of ten percent (10%) or more of any
interest in any partnership, limited

 



--------------------------------------------------------------------------------



 




liability company, any other type of entity, or any other interest by reason of
which a controlling influence over the affairs of the entity may be exercised.
          1.2 “Harris Affiliate” means any entity which directly or indirectly,
or through one or more intermediaries, Controls or is Controlled By or is Under
Common Control with Harris.
          1.3 “Harris RQ Data” means any and all facts, figures, and information
at any time generated from application of the Instrument in the United States,
the United Kingdom, Germany, France and/or Japan including without limitation:
               1.3.1 Responses to any questions posed in the course of using the
Instrument in those geographic locations;
               1.3.2 Analysis of responses to any questions posed in the course
of using the Instrument in those geographic locations; but excluding facts,
figures, and information as have been made public by their release in The Wall
Street Journal or other media.
          1.4 “Instrument” has the meaning ascribed to it in Exhibit 1.4.
          1.5 “RI Affiliate” means any entity which directly or indirectly, or
through one or more intermediaries, Controls or is Controlled By or is Under
Common Control with Fombrun, or Reputation Institute.
          1.6 “RI Member” means any person or entity that now or in the past has
had a “Subscriber,” “Individual,” “Corporate” or other level of membership in
Reputation Institute; has received any benefits or privileges made available to
individuals with such levels of membership in Reputation Institute, including,
without limitation, access to all or any part of the Data through Fombrun,
Reputation Institute or any RI Affiliate.
          1.7 “Trademark” for purposes of this Agreement (and regardless of
whether such “Trademark” has been registered with the United States trademark
office and of whether such a trademark can be protected against use by any
nonparty to this Agreement) means any one or more of the following:
“Harris/Fombrun Reputation Quotient,” “Reputation Quotient,” “RQ,” or any other
phrase which uses both the word “reputation” and “quotient.”
     2. Transfer of Ownership Interest.
          2.1 Fombrun hereby conveys and transfers to Harris any and all right,
title and interest Fombrun has in the Trademark and in the registrations thereof
and/or in the Instrument.
          2.2 Fombrun shall execute such documents as Harris reasonably requests
an order to memorialize and effectuate the conveyance and transfer described in

 



--------------------------------------------------------------------------------



 




Section 2.1, including without limitation a Trademark Assignment in the form
annexed hereto as Exhibit 2.2.
          2.3 Reputation Institute hereby acknowledges that it has no interest
whatsoever in the Trademark or the Instrument.
     3. Purchase Price.
          3.1 Harris shall pay to Fombrun in full satisfaction of Harris’
obligations under the Harris/Fombrun Agreement and of Harris’ obligations under
the Harris/Reputation Institute Agreement:
               3.1.1 Five Hundred Twenty Five Thousand Dollars ($525,000) as
consideration for the rights transferred to Harris under Section 2.1, payable in
immediately available funds on the Effective Date; plus
               3.1.2 $94,032 payable in immediately available funds on the
Effective Date as royalties due from Harris to Fombrun under Section 9 of the
Harris/Fombrun Agreement and as commissions due from Harris to Reputation
Institute under Section 12 of the Harris/Reputation Institute Agreement.
          3.2 Reputation Institute authorizes Harris to make the payment to
Fombrun under Section 3.1.2 of commissions that would otherwise be due to
Reputation Institute under Section 12 of the Harris/Reputation Institute
Agreement and acknowledges that such payment will satisfy Harris’ obligations to
Reputation Institute.
     4. Termination of Agreements.
          4.1 Harris and Fombrun hereby terminate the Harris/Fombrun Agreement
in its entirety and neither party shall have any obligations whatsoever under
that agreement on and after the Effective Date.
          4.2 Harris and Reputation Institute hereby terminate the
Harris/Reputation Institute Agreement in its entirety and neither party shall
have any obligations whatsoever under that agreement on and after the Effective
Date.
          4.3 Fombrun hereby represents that, notwithstanding any reference to
“Dr. Charles Fombrun Reputation Capital Associates LLC” in the Harris/Fombrun
Agreement:
               4.3.1 Such agreement was exclusively between Harris and Fombrun;
and
               4.3.2 There was and/or is no “Dr. Charles Fombrun Reputation
Capital Associates LLC” or, if such an entity ever existed, it no longer exists
and never had any rights under any agreement to which Harris was or is a party.

 



--------------------------------------------------------------------------------



 



     5. Additional Obligations of Fombrun and Reputation Institute.
          5.1 Fombrun and Reputation Institute acknowledge that Harris has sole
and exclusive rights to and ownership of the Harris RQ Data, the Instrument and
the Trademark. Within 30 days after the Effective Date, Fombrun and Reputation
Institute will:
               5.1.1 Cause all of the Harris RQ Data in the possession or
control of Fombrun, Reputation Institute, an RI Affiliate or an RI Member either
to be delivered to Harris or to be destroyed; and shall ensure that no copies of
any such Harris RQ Data in any form whatsoever is retained by Fombrun,
Reputation Institute, an RI Affiliate or an RI Member.
               5.1.2 Remove all references to the Trademark, the Instrument, and
Harris from the Reputation Institute Internet website and from all written
materials used by Fombrun, Reputation Institute, and RI Affiliates, except as
otherwise specifically permitted in Section 5.4.
          5.2 Within two (2) business days after the Effective Date, Fombrun
will notify each of its RI Affiliates in writing, with a copy to Harris, to
immediately cease any and all use of Harris RQ Data they may have acquired from
Fombrun, Harris, or Reputation Institute and to return or destroy the Data as
required under Section 5.1. If Fombrun or Reputation Institute has provided any
Harris RQ Data to an RI Member, the same notice shall be sent to such RI Member
within two (2) business days after the Effective Date.
          5.3 On and after the Effective Date, Fombrun and Reputation Institute
will not use or permit an RI Affiliate or an RI Member to use any of the Harris
RQ Data for any purpose.
          5.4 On and after the Effective Date, Fombrun and Reputation Institute
shall not in any communication of any type use or refer to the Trademark;
provided, however, that Fombrun may refer to his involvement in “developing the
Reputation Quotient (or RQ) instrument jointly with Harris Interactive,” so long
as in doing so he does not describe the Instrument or any part thereof. Harris
recognizes, however, that Fombrun and Reputation Institute are entitled to refer
to previously published articles about, as well as publicly released information
by Harris, that describe the Trademark.
          5.5 On and after the Effective Date, Fombrun and Reputation Institute
shall not use the Instrument, and shall cause the RI Affiliates not to do so. In
furtherance, and not in limitation, thereof, Fombrun and Reputation Institute
specifically agree not to use a description of the Instrument or Trademark in
any promotional materials.
          5.6 At no time during the period commencing on the Effective Date and
continuing for 24 full calendar months thereafter shall Fombrun or Reputation
Institute, and Fombrun and Reputation Institute shall cause the RI Affiliates
not to:
          5.6.1 Propose or provide to The Wall Street Journal (including all
editions including, without limitation, all global editions) for publication a
corporate reputation measurement instrument or any corporate reputation survey
results conducted

 



--------------------------------------------------------------------------------



 




by or endorsed by Fombrun, Reputation Institute, or an RI Affiliate acting alone
or together or by Fombrun, Reputation Institute and/or an RI Affiliate in
partnership with another party; or
               5.6.2 Provide reputation-related services (including without
limitation reputation measurement and reputation consulting services) to the
following entities: Sprint, Johnson & Johnson, Boeing, Epcor, Altria, (excluding
Phillip Morris and Kraft Foods), Wells Fargo, Pfizer, Nike, and Merck; provided,
however, that this shall not prohibit Altria and Wells Fargo from continuing to
be RI Members.
               5.6.3 Provide reputation measurement services to Microsoft or
Federal Express.
          5.7 No later than forty-five (45) days after the Effective Date,
Fombrun shall deliver to Harris a written certification stating that Fombrun and
Reputation Institute have fully performed their obligations under Sections 5.1
and 5.2 and that Fombrun and Reputation Institute are in compliance with all
other obligations under this Agreement.
          5.8 Nothing in this Section 5 or in Section 6 shall be deemed to
change in any way the obligations of Fombrun and Reputation Institute under this
Agreement and, in particular, shall not be deemed to permit Fombrun, Reputation
Institute, or any RI Affiliate to use or (except as specifically permitted
Section 5.4) refer to the Instrument or the Trademark.
     6. Additional Obligation of Harris. At no time during the period commencing
on the Effective Date and continuing for 24 full calendar months thereafter
shall Harris provide reputation-related services (including without limitation
reputation measurement and reputation consulting services) or branding services
to Nokia.
     7. Confidentiality Obligation.
     The parties agree to keep all of the terms of this Agreement confidential,
except to the extent necessary to communicate the same to their lawyers,
accountants or other advisors or to enforce the terms hereof. In furtherance of
the foregoing, Fombrun and Reputation Institute specifically agree not to
disclose the contents of Exhibit 1.6 to any third party.
     8. Release by Harris. Harris Interactive hereby releases and discharges
Fombrun and Reputation Institute and all of their directors, officers,
employees, members and their heirs, personal representatives, administrators,
executors, successors and assigns (each referred to in this Section 7 as
“Releasee”) from all actions, causes of action, suits, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims, and damages whatsoever in law or equity which,
against Releasee, Harris Interactive ever had, now have or hereafter can, shall,
or may have for, upon or by reason of any matter, cause or thing from the first
day of the world

 



--------------------------------------------------------------------------------



 



to the Effective Date, provided, however, the nothing herein shall be deemed to
release a Releasee from any obligations under this Agreement.
     9. Release by Fombrun and Reputation Institute. Fombrun and Reputation
Institute hereby jointly and severally release and discharge Harris Interactive
and all of Harris Interactive’s directors, officers, employees, and their heirs,
personal representatives, administrators, executors, successors and assigns
(each referred to in this Section 8 as “Releasee”) from all actions, causes of
action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, claims, and
damages whatsoever in law or equity which, against Releasee, Fombrun and/or
Reputation Institute ever had, now have or hereafter can, shall, or may have
for, upon or by reason of any matter, cause or thing from the first day of the
world to the Effective Date, provided, however, the nothing herein shall be
deemed to release a Releasee from any obligations under this Agreement.
     10. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law.
If the application of any provision of this Agreement to any particular facts or
circumstances shall be held to be invalid or unenforceable by a court of
competent jurisdiction, then (i) the validity and enforceability of such
provision as applied to any other particular facts or circumstances and the
validity of other provisions of this Agreement shall not in any way be affected
or impaired thereby, and (ii) such provision shall be enforced to the maximum
extent possible so as to effect the intent of the parties and shall be reformed
without further action by the parties to the extent necessary to make such
provision valid and enforceable while preserving the original intent of the
parties.
     11. Headings. The section or other headings herein are inserted only for
convenience and ease of reference and are not to be considered in the
construction or interpretation of any provision of this Agreement. Unless
otherwise stated, references to Sections herein are references to Sections
hereof.
     12. Waiver. The waiver by either party of a breach of or a default under
any provision of this Agreement shall be valid only if in writing and signed by
such party and shall not be construed as a waiver of any subsequent breach of or
default under the same or any other provision of this Agreement; nor shall any
delay or omission on the part of either party to exercise or avail itself of any
right or remedy that it has or may have hereunder or by law or at equity operate
as a waiver of any right or remedy.
     13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same Agreement.
     14. Entire Agreement. This Agreement together with the Exhibits hereto
constitutes the entire agreement between the parties pertaining to the subject
matter hereof and supersedes all previous communications, agreements, and
understandings between the parties relating to the subject matter hereof.
Neither party has entered into

 



--------------------------------------------------------------------------------



 



this Agreement in reliance upon any representation, warranty, or undertaking of
the other party that is not set out or referred to in this Agreement. No
amendment or modification of any provision of this Agreement shall be effective
unless in writing and signed by a duly authorized representative of each party.
     15. Representation of Counsel, Mutual Negotiation. Each party acknowledges
it has had the opportunity to be represented by counsel of its choice in
negotiating this Agreement. This Agreement will therefore be deemed to have been
negotiated and prepared at the joint request, direction, and construction of the
parties, at arms length, with the advice and participation of counsel, and will
be interpreted in accordance with its terms without favor to any party.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the first
date above written.

                  HARRIS INTERACTIVE, INC.       REPUTATION INSTITUTE, INC.
 
               
By:
  /s/ Ronald E. Salluzzo       By:   /s/ Charles J. Fombrun
 
               
 
                Print Name: Ronald E. Salluzzo       Print Name: Charles J.
Fombrun
 
                Title: Chief Financial Officer       Title: President
 
                REPUTATION INSTITUTE LLC            
 
                By:   /s/ Charles J. Fombrun            /s/ Charles J. Fombrun  
                                  Charles J. Fombrun, individually Print Name:
Charles J. Fombrun            
 
                Title: President            

 